Name: Commission Regulation (EEC) No 212/91 of 29 January 1991 amending Regulation (EEC) No 915/89 laying down detailed rules for the application of arrangements for producers who have taken part in the arrangements for the set- aside of arable land to be exempted from the co- responsibility levies in the cereals sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  financial institutions and credit;  plant product
 Date Published: nan

 No L 24/ 1330 . 1 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 212/91 of 29 January 1991 amending Regulation (EEC) No 915/89 laying down detailed rules for the application of arrangements for producers who have taken part in the arrangements for the set-aside of arable land to be exempted from the co-responsibility levies in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4 (5) thereof, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (3), as last amended by Regulation (EEC) No 3577/90, and in particular Article la (6) thereof, Whereas Commission Regulation (EEC) No 915/89 (4) lays down that reimbursement of the co-responsibility levies for producers who have taken part in the arrange ­ ments for the set-aside of arable land under Regulation (EEC) No 797/85 shall take place by 31 December at the latest following the end of the marketing year in respect of which the aid is granted ; Whereas, moreover, under Article 4 of Regulation (EEC) No 915/89, the reimbursement of the aid to small produ ­ cers of cereals provided for in Council Regulation (EEC) No 729/89 of 20 March 1989 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility arrangements in the cereals sector (*), as amended by Regulation (EEC) No 1347/90 (6), should be made first ; whereas for administra ­ tive reasons the aid in question in respect of marketing year 1989/90 should be paid to the recipients by 28 Fe ­ bruary 1991 at the latest ; whereas for legal reasons it is necessary to defer to the same date the time limit for reimbursement laid down in Regulation (EEC) No 915/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following is added to Article 3 ( 1 ) of Regulation (EEC) No 915/89 : 'However, the reimbursement in respect of marketing year 1989/90 shall be made by 28 February 1991 at the latest'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12 . 1990, p . 23 . (3) OJ No L 93 , 30 . 3 . 1985, p. 1 . (4) OJ No L 97, 11 . 4. 1989, p. 9 . ¥) OJ No L 80, 23 . 3 . 1989, p. 5 . (6) OJ No L 134, 28 . 5 . 1990, p. 12.